Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162050                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  STEPHEN KANTOS,                                                                                      Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 162050
                                                                   COA: 346680
                                                                   Wayne CC: 14-003201-CK
  LEONARD MAJOR, BARBARA MAJOR,
  AQUA SHORES MARINA, AQUA SHORES
  MANAGEMENT, INC., and SILVER SHORES,
  INC.,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 20, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 17, 2021
           a0310
                                                                              Clerk